Exhibit 10.2 AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT , dated as of March 23, 2017 (this “ Agreement ”), made by Interpace Diagnostics Group, Inc., a Delaware corporation with offices located at 300 Interpace Parkway Morris Corporate Center 1, Building A, Parsippany, NJ 07054 (the “ Company ”), and each of the undersigned Material Subsidiaries of the Company from time to time, if any (each a “ Grantor ” and together with the Company, collectively, the “ Grantors ”), in favor of Hudson Bay Master Fund Ltd (in its capacity as a holder of Notes (as defined below), including its successors, transferees and assigns, the “ Investor ”) pursuant to that certain Exchange Agreement, dated as of March 22, 2017 (as amended, modified, supplemented, extended, renewed, restated or replaced from time to time, the “ Exchange Agreement ”). W I T N E S S E T H : WHEREAS, the Company and the Investor are parties to the Exchange Agreement, dated as of March 22, 2017 (as amended, restated, extended, replaced or otherwise modified from time to time, the “ Exchange Agreement ”), pursuant to which a certain existing note (the “ Original Note ”) previously issued by the Company to RedPath Equityholder Representative, LLC (the “ Original Holder ”), which will be purchased, together with certain security interests granted thereunder, by the Investor, shall be exchanged for the “Exchanged Notes” to be issued pursuant to the Exchange Agreement (as such Exchanged Notes may be amended, restated, extended, replaced or otherwise modified from time to time in accordance with the terms thereof, collectively, the “ Notes ”); WHEREAS, the Original Holder, the Company and certain of its Subsidiaries entered into that certain Guaranty and Collateral Agreement, dated October 31, 2014 with respect to security interests granted with respect to the Original Note (the “ Original Security Agreement ”), which is being assigned to the Investor concurrently with its purchase of the Original Note; WHEREAS, the Company, certain Subsidiaries of the Company and the Investor desire to amend and restate the Original Security Agreement in the form of this Agreement and one or more guarantees (each, a “ Guaranty ” and collectively, the “ Guaranties ”) in form and substance acceptable to and in favor of the Investor, granted by certain direct, or indirect, Subsidiaries of the Company (each a “ Guarantor ” and collectively, the “ Guarantors ”) with respect to the Company’s obligations under the Exchange Agreement, the Notes and the other “ Exchange Documents ” (as defined below); WHEREAS, it is a condition precedent to the Investor’s obligation to purchase the Original Note and, subsequently, exchange the Original Note into the Notes to be issued pursuant to the Exchange Agreement that the Grantors shall have executed and delivered to the Investor this Agreement providing for the grant to the Investor, of a valid, enforceable, and perfected security interest in all personal property of each Grantor to secure all of the Company’s obligations under the Exchange Documents and the Guarantors’ obligations under the Guaranties, as applicable to secure such transferred security interests; and WHEREAS, each Grantor has determined that the execution, delivery and performance of this Agreement directly benefits, and is in the best interest of, such Grantor. NOW, THEREFORE, in consideration of the premises and the agreements herein and in order to induce the Investor to purchase the Original Note and, subsequently, exchange the Original Note into the Notes to be issued pursuant to the Exchange Agreement, each Grantor agrees with the Investor, as follows: Section 1. Definitions. (a)Reference is hereby made to the Exchange Agreement and the Notes for a statement of the terms thereof. All terms used in this Agreement and the recitals hereto which are defined in the Exchange Agreement, the Notes or in the Code, and which are not otherwise defined herein shall have the same meanings herein as set forth therein; provided that terms used herein which are defined in the Code on the date hereof shall continue to have the same meaning notwithstanding any replacement or amendment of the Code except as the Investor may otherwise determine. (b)The following terms shall have the respective meanings provided for in the Code: “Accounts”, “Account Debtor”, “Cash Proceeds”, “Certificate of Title”, “Chattel Paper”, “Commercial Tort Claim”, “Commodity Account”, “Commodity Contracts”, “Deposit Account”, “Documents”, “Electronic Chattel Paper”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”, “Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Payment Intangibles”, “Proceeds”, “Promissory Notes”, “Security”, “Record”, “Security Account”, “Software”, and “Supporting Obligations”. (c)As used in this Agreement, the following terms shall have the respective meanings indicated below, such meanings to be applicable equally to both the singular and plural forms of such terms: “ Affiliate ” of any Person means any other Person which, directly or indirectly, controls or is controlled by or is under common control with such Person and any officer or director of such Person. A Person shall be deemed to be “controlled by” any other Person if such Person possesses, directly or indirectly, power to vote 10% or more of the securities (on a fully diluted basis) having ordinary voting power for the election of directors or managers or power to direct or cause the direction of the management and policies of such Person, whether by contract or otherwise. “ Bankruptcy Code ” means Chapter 11 of Title 11 of the United States Code, 11 U.S.C §§ 101 et seq. (or other applicable bankruptcy, insolvency or similar laws). “ Business Day ” means any day other than Saturday, Sunday or other day on which commercial banks in New York City are authorized or required by law to remain closed. “ Capital Stock ” means (i) with respect to any Person that is a corporation, any and all shares, interests, participations or other equivalents (however designated and whether or not voting) of corporate stock (including, without limitation, any warrants, options, rights or other securities exercisable or convertible into equity interests or securities of such Person), and (ii) with respect to any Person that is not a corporation, any and all partnership, membership or other equity interests of such Person. 2 “ Closing Date ” means the date the Company initially issues the Notes pursuant to the terms of the Exchange Agreement. “ Code ” means Articles 8 or 9 of the Uniform Commercial Code as in effect from time to time in the State of New York; provided that, if perfection or the effect of perfection or non-perfection or the priority of any security interest in any Collateral is governed by the Uniform Commercial Code as in effect in a jurisdiction other than the State of New York, “Code” means the Uniform Commercial Code as in effect from time to time in such other jurisdiction for purposes of the provisions hereof relating to such perfection, effect of perfection or non-perfection or priority. “ Collateral ” shall have the meaning set forth in Section 2(a) of this Agreement. “ Company ” shall have the meaning set forth in the preamble hereto. “ Controlled Account Agreement ” means a deposit account control agreement or securities account control agreement with respect to a Pledged Account, in form and substance satisfactory to the Investor, as the same may be amended, modified, supplemented, extended, renewed, restated or replaced from time to time. “
